Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4 and 8 are currently under examination, wherein no claim has been amended in appellant’s pre-appeal brief request filed on February 23rd, 2022.
Status of Previous Rejections
2.	The finality of the Office action dated November 23rd, 2021 had been withdrawn in light of appellant's arguments in the request. New ground(s) of rejections are established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani et al. (US Pub. 2013/0142567 A1) in view of CN (101280430 A).
	With respect to claims 1-4 and 7, Sarangapani et al. (‘567 A1) discloses a doped 4N to 5N copper wire which would meet the claimed stabilizer material comprising a copper material containing by weight about 5-10 ppm Ag, 1-5 ppm Ni, 5-10 ppm Fe, 8-25 ppm of a deoxidizer including Mg, less than 4.5 ppm Mn, less than 20 ppm Y, 1-5 ppm P, 1-3 ppm S and a balance of Cu with inevitable impurities wherein the total weight content range of Mg, Mn and Y as additive elements as claimed would be up to about 49.5 ppm, the total weight content range of Ag, Ni, Fe, P and S as unavoidable impurities as claimed would be up to 33 ppm and the ratio of y/x would be in a range of up to about 49.5 (49.5 ppm (Mg+Mn+Y)/1 ppm S = 49.5) (abstract, Table 1, paragraphs [0004]-[0006], [0032], [0035]-[0037], [0039], [0050], [0052] and [0055]). Sarangapani et al. (‘567 A1) does not specify that As, Se and Te are included in unavoidable impurities of the wire as claimed. CN (‘430 A) discloses that impurities of an ultra-pure copper include 0.001-0.600 ppm of As, Se and Te respectively (abstract and the paragraph above the Drawing Description), indicating clearly that these elements would also be included in the copper wire of Sarangapani et al. (‘567 A1) as unavoidable impurities in the content ranges as disclosed by CN (‘430 A). The elemental content ranges, the total content ranges of the additive elements and unavoidable elements and the y/x ratio range disclosed by Sarangapani et al. (‘567 A1) in view of CN (‘430 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Sarangapani et al. (‘567 A1) in view of CN (‘430 A) with an expectation of success because Sarangapani et al. (‘567 A1) in view of CN (‘430 A) disclosed the same utility over the entire disclosed ranges. Sarangapani et al. (‘567 A1) in view of CN (‘430 A) does not specify the compounds, RRR and number density as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Sarangapani et al. (‘567 A1) in view of CN (‘430 A)’s copper materials are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same compounds (e.g. MgS), the same RRR and the same number density as claimed would be expected with the claimed and Sarangapani et al. (‘567 A1) in view of CN (‘430 A)’s copper materials. 
Response to Arguments
4.	The appellant’s arguments in the request filed on February 23rd, 2022 have been fully considered but they are not persuasive.
First, the appellant argues that Sarangapani et al. (‘567 A1) does not disclose the content ranges of As, Se and Te as claimed. In response, see the ground of rejection of the claimed feature above.
Second, the appellant argues that the composition of the “Cu wire of 40 to 50 HV” of paragraph [0006] is significantly different from that of the doped 4N Cu wire invented by Sarangapani et al. (‘567 A1). In response, the examiner notes that the rejection of the composition of the claimed Cu material has relied on Sarangapani et al. (‘567 A1)’s teachings of the doped 4N or 5N Cu wire. Sarangapani et al. (‘567 A1) also discloses in paragraphs [0004]-[0006] that several patents report the benefits of doped Cu wires with additions of desired amounts of some other elements including Mn and Y, at least suggesting including the desired amounts of these elements in the doped 4N Cu wire to obtain the benefits. The composition of the “Cu wire of 40 to 50 HV” of paragraph [0006] does not have to be the same as that of the doped 4N Cu wire of Sarangapani et al. (‘567 A1) at all. Furthermore, Sarangapani et al. (‘567 A1) at least suggests that the doped 4N wire may contain 8-25 ppm of Mg as a deoxidizer.


















 
Conclusion
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/30/2022